 


110 HRES 639 EH: Commending the actions of the Government of Germany and its cooperation with United States intelligence agencies in preventing a large-scale terrorist attack against locations in Germany, including sites frequented by Americans.
U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
 
110th CONGRESS 
1st Session 
H. RES. 639 
In the House of Representatives, U. S.,

September 17, 2007
 
RESOLUTION 
Commending the actions of the Government of Germany and its cooperation with United States intelligence agencies in preventing a large-scale terrorist attack against locations in Germany, including sites frequented by Americans. 
 
 
Whereas on September 4, 2007, German police arrested three individuals for planning large-scale terrorist attacks against locations in Germany, including sites frequented by Americans; 
Whereas possible targets included Ramstein Air Base, which serves as headquarters for United States Air Forces in Europe and is also a North Atlantic Treaty Organization installation, and Frankfurt Airport, the third largest airport in Europe; 
Whereas according to German authorities, the three suspects belonged to a German cell of Islamic Jihad Union, a radical Sunni group based in Central Asia with links to Al Qaeda; 
Whereas 300 police and other law enforcement officials were involved in the investigation and 41 homes across Germany were raided in a highly well-planned operation; 
Whereas German and United States authorities worked closely together in the investigation; 
Whereas United States intelligence agencies reportedly provided critical information that alerted their German counterparts as to the travels of the suspects between Germany and Pakistan and the suspects’ affiliation with the Islamic Jihad Union; 
Whereas German authorities acted swiftly and decisively to prevent a horrific attack that could have come within days of the arrests; 
Whereas the successful collaborative action by United States and German authorities prevented the possible deaths of many innocent people; 
Whereas Germany and the United States have been close allies in the fight against terrorism; 
Whereas the law enforcement, intelligence, diplomatic, and military organizations in Germany and the United States continue to work together to combat the terrorist threat and prevent future attacks; 
Whereas acts of terror have profoundly affected citizens of many different countries across the globe; and 
Whereas victory in the fight against terrorism is critical to preserve the liberty and ensure the safety of all people: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the efforts of German law enforcement authorities in preventing a large-scale terrorist attack on numerous targets in Germany, including sites frequented by Americans; 
(2)recognizes the role of United States intelligence agencies in providing critical information to German authorities in their investigation and apprehension of the suspected terrorists and notes the continuing importance of such United States intelligence efforts with Germany; 
(3)commends the intelligence community of Germany for its outstanding work in identifying the individuals suspected of seeking to carry out this terrorist plot; 
(4)condemns those individuals who would use acts of violence against innocent civilians to spread a message of hate and intolerance; 
(5)urges the allies of the United States to remain steadfast in their efforts to defeat international terrorism; and 
(6)expresses its readiness to provide any necessary assistance to the Government of Germany in its counterterrorism efforts and to bring to justice those individuals involved in this terrorist plot. 
 
Lorraine C. Miller,Clerk.
